Citation Nr: 0819057	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right foot and ankle (claimed as right foot condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Aaron Beyt, Intern


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
osteoarthritis of the right foot and ankle (claimed as right 
foot condition).  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in June 2006, the 
veteran indicated he wanted to have a hearing before a member 
of the Board at the RO.  The RO scheduled a travel board 
hearing for the veteran to be held at the RO in March 2008.  
The veteran did not appear for the hearing.  He has not since 
provided any explanation for his failure to report, or 
requested another opportunity to appear for a hearing.  Thus, 
the Board may proceed with review of his appeal at this time.  
See 38 C.F.R. § 20.702(e) (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
distribution of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the veteran's 
osteoarthritis of the right foot and ankle, claimed as a 
right foot and ankle condition, and service is not of record.


CONCLUSION OF LAW

The veteran is not shown to have osteoarthritis of the right 
foot and ankle, which was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Decision 

The veteran asserts that his current right foot and ankle 
disability is attributable to his active service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of any injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 1 Vet. App. 
341, 346 (1999); see also Rose v. West, 11 Vet App. 169, 171 
(1998).

The Board finds it clear from the evidence of record that the 
veteran has a competent medical diagnosis of current foot and 
ankle disability.  The record reflects a QTC examiner 
diagnosed the veteran with osteoarthritis of the right foot 
and ankle in September 2004.  Thereafter, a VA examination 
conducted in September 2006 confirmed a diagnosis of 
osteoarthritis in the right foot and right ankle.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent).  

The question of whether the veteran's current diagnosis had 
its onset or is otherwise related to active service, involves 
competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The veteran's 
DD Form 214 denotes the veteran served as a mechanic for the 
Army.  The Board notes that upon review of the service 
medical records, the veteran injured his foot while running 
in August of 1978.  The veteran also hurt his foot in a 
February 1980 fall and incurred some foot pain and minimal 
swelling in February 1981.  In March 1981, the veteran fell 
and hurt his ankle while skating.  The record also reveals 
that the veteran was a boxer for the Army and trained 
frequently.  The veteran declined to undergo a medical 
examination for separation in June 1981, and there is no 
evidence of one in the record.  

The record shows that the first time the veteran was treated 
for a foot and ankle condition after the service was in July 
2003 by a private foot specialist.  The record reflects that 
the veteran was not diagnosed with osteoarthritis of the 
right foot and ankle until an August 2004 examination 
conducted by a QTC examiner.  The QTC examiner observed that 
the veteran works as a diesel mechanic and weighs in excess 
of 300 pounds.  The veteran's employment requires him to be 
on his feet several hours a day.  The Board notes that the 
August 2004 QTC examiner did not provide an opinion as to 
whether the veteran's disability was related to his active 
service.  As such, the veteran was afforded a VA examination 
in August 2006.  During the August 2006 VA examination, the 
veteran asserted the onset of right foot pain was fifteen 
years prior.  The veteran stated his only foot injuries were 
during military service.  The examiner noted that there was 
no evidence of any residual problems with the right foot and 
ankle from when the veteran left the Army in July 1981 until 
July 2003.    

Following a review of the claims file and physical 
examination of the veteran, the examiner opined in the 
September 2006 report that, because there was no history of 
treatment for the right foot and ankle from the veteran's 
separation in July 1981 until July 2003, "the current right 
ankle and right foot generative joint disease is at least as 
likely as not less than 50-50 probability caused by or a 
result of the in-service injury."  The VA physician 
elaborated by saying there is no evidence to support that the 
veteran had continuous progression or aggravation for the 
right foot and ankle condition after the injuries in military 
service.  The veteran did not seek any treatment for the 
condition after the separation date until twenty-two years 
afterwards.  The examiner further opined that the veteran had 
no residuals of the right ankle and foot condition at the 
time of discharge and there is no documentation to support 
that he had any subsequent complaints of this condition until 
July 2003.  The Board finds there is no contrary medical 
opinion of record.  Although the August 2004 private medical 
records state the ankle condition existed for fourteen years, 
without evidence of a right foot and ankle disability, 
degenerative joint disease (arthritis) within the first 
postservice year, and with no evidence of a nexus between a 
right foot and ankle disability and service, service 
connection for such disability is not warranted.  

Moreover, the Board notes that the lack of any evidence of 
continuing arthritis for over twenty-two years between the 
period of active duty and the evidence showing arthritis is 
itself evidence which tends to show that no arthritis was 
incurred as a result of service or manifested to a 
compensable degree within a year after service.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, none of the medical evidence on record links the 
veteran's arthritis to his military service.  As such, there 
is no evidence of record to support a finding that his 
current arthritis of the right foot and ankle is 
etiologically related to his service.  

Although the veteran is competent to allege that he had foot 
and ankle problems since service, he is not competent to 
attribute the current foot and ankle disability to his 
service, as that would require a medical opinion.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for osteoarthritis of the right foot 
and ankle, claimed as right foot condition, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 122, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2004 letter sent to the veteran.  In 
the June 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the April 2007 VCAA letter.

As to informing the veteran of which information and evidence 
he was to provide the VA and which information and evidence 
VA would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded. 

In the present appeal, an April 2007 letter to the veteran 
included the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  Although this letter was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced as the veteran's pending claim has been denied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and private treatment 
records dated July 2003 and August 2004.  The veteran was 
also provided a VA examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for osteoarthritis of the 
right foot and ankle (claimed as right foot condition) is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


